Citation Nr: 1047393	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to November 1946 
and October 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which continued a 0 percent evaluation for defective 
hearing.  In January 2007, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
August 2007.

In November 2009, the Board remanded the Veteran's claim of 
entitlement to a compensable disability rating for bilateral 
hearing loss to the Appeals Management Center (AMC) for further 
evidentiary development, including obtaining outstanding VA 
treatment records and scheduling the Veteran for a new VA 
audiological examination.  The Board is obligated by law to 
ensure that the AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained outstanding 
VA treatment records in January 2010, including the specifically 
identified June 2010 audiological treatment record.  
Additionally, the Veteran was provided a new VA audiological 
examination in April 2010.  Accordingly, all remand instructions 
issued by the Board have been complied with and this matter is 
once again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the period of time on appeal, the Veteran's right ear hearing 
loss has had a Numeric Designation no higher than III as per 
Table VI of the VA schedule of ratings; the Veteran's left ear 
hearing loss has had a Numeric Designation no higher than II as 
per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in April 2006 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
at 187.

Additionally, the April 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has not identified any additional 
private or other treatment records that he wishes for VA to 
obtain in association with his claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The AMC provided the Veteran with a VA examination for his 
bilateral hearing loss most recently in April 2010.  The 
examiner considered the Veteran's reported history and provided 
a thorough physical examination, including conducting the 
appropriate audiometric testing.  Additionally, the examiner 
noted the functional effects of the Veteran's hearing loss 
disability.  Therefore, the Board finds that the examination is 
adequate for determining the disability rating for bilateral 
hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim); Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected bilateral hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable evaluation under 
Diagnostic Code 6100 for his service-connected bilateral hearing 
loss.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The VA rating scheme for the evaluation of hearing loss provides 
ratings from noncompensable to 100 percent based on the results 
of controlled speech discrimination tests together with the 
results of puretone audiometry tests which average puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. 
§ 4.85 (2010).  The evaluation of hearing impairment applies a 
formula which is essentially a mechanical application of the VA 
Schedule for Rating Disabilities to numeric designations after 
audiology evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  Alternatively, Table VIA uses only the 
puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that veterans experience.  See 64 Fed. Reg. 25203 
(May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone 
thresholds in the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are each 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects the fact that with a 
55-decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed to 
attempt to conduct a speech discrimination test would be painful 
to most people, and speech discrimination tests may therefore not 
be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  
Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz, an evaluation can be based on either Table VI 
or Table VIA, whichever results in a higher numeric designation, 
and that designation will then be elevated to the next higher 
Roman numeral.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the presence of 
any environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does not 
always reflect the extent of impairment experienced in the 
ordinary environment.  In this case, audiometric results from the 
August 2006, May 2009, and April 2010 VA examinations do not meet 
these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  
As such, the Veteran's bilateral hearing loss can only be 
evaluated under Table VI.

The Board notes that the Veteran submitted personal statements in 
support of his claim.  Although the Veteran, as a layperson, is 
competent to attest to the presence of symptoms of hearing loss, 
it is now well established that laypersons, without medical 
training, are not competent to relate those symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While he can 
describe what he experiences, he is not able to provide competent 
evidence as the audiometry or measured level of his hearing loss 
to support a higher disability rating.

The Veteran has been afforded three VA audiological examinations 
in association with his present claim.  He was first examined in 
August 2006.  At that time, the puretone thresholds, in decibels, 
were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
65
70
95
LEFT
25
45
65
85

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 96 percent in the left ear.  
Puretone threshold averages were 66 decibels for the right ear 
and 55 decibels for the left ear.  The Veteran complained of 
hearing loss, with the greatest difficulty in general 
conversation, with background noise, and in small group 
situations.  According to 38 C.F.R. § 4.85, the right ear had a 
designation of III and the left ear had a designation of I, based 
on Table VI.  The point where III and I intersect on Table VII 
indicates a disability rating of 0 percent.



The Veteran was next examined in May 2009.  At that time, the 
puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
90
90
95
LEFT
35
45
70
70

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 percent in the left ear.  
Puretone threshold averages were 81 decibels for the right ear 
and 55 decibels for the left ear.  The Veteran complained of 
declining hearing with particular difficulty in groups and with 
background noise.  According to 38 C.F.R. § 4.85, the right ear 
had a designation of III and the left ear had a designation of I, 
based on Table VI.  The point where III and I intersect on Table 
VII indicates a disability rating of 0 percent.

Finally, the Veteran was most recently examined in April 2010.  
At that time, the puretone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
50
70
85
LEFT
50
75
80
90

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left ear.  
Puretone threshold averages were 61 decibels for the right ear 
and 74 decibels for the left ear.  The Veteran complained of 
difficulty hearing in all listening situations without his 
hearing aids and hearing people who are speaking behind him with 
his hearing aids.  He also reported being unable to use his 
hearing aids on the phone.  The only situation in which he 
reported being able to hear well was in a one-on-one quiet 
situation with his hearing aids.  According to 38 C.F.R. § 4.85, 
the right ear had a designation of II and the left ear had a 
designation of II, based on Table VI.  The point where II and II 
intersect on Table VII indicates a disability rating of 
0 percent.

Therefore, in light of the fact that the Veteran's hearing acuity 
has been tested on three separate occasions and each evaluation 
has resulted in a 0 percent disability rating, the Board finds 
that the Veteran's hearing loss warranted a noncompensable 
disability rating for the entire appeal period.

Additionally, the Board also notes that there is no indication in 
the medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned noncompensable 
disability rating throughout the appeal period.  As such, 
assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a 
compensable disability rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be 
considered to be exceptional or unusual with respect to the 
Veteran's service-connected bilateral hearing loss.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's audiological testing results fall squarely within 
Table VI of the rating criteria for hearing loss.  The Board 
acknowledges that the Veteran has indicated that he has 
difficulty hearing in group situations and with background noise.  
However, the Board notes that the rating criteria for hearing 
loss were last revised, effective June 10, 1999.  See 64 Fed. 
Reg. 25,200 (May 11, 1999).  In forming these revisions, VA 
sought the assistance of the Veterans Health Administration (VHA) 
in developing criteria that contemplated situations in which a 
veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life industrial 
setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, 
the Board finds that functional impairment due to hearing loss 
with regard to speech discrimination is a disability picture that 
is considered in the current schedular rating criteria.  

Therefore, the Veteran's difficulty in communicating with and 
understanding others is a factor contemplated in the regulations 
and rating criteria as defined.  Additionally, there is no 
indication that the Veteran's hearing loss has caused marked 
interference with employment beyond that contemplated by the 
rating schedule or necessitated frequent periods of 
hospitalization.  In short, the evidence does not support the 
proposition that the Veteran's bilateral hearing loss presents 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


